IN THE COURT OF APPEALS OF TENNESSEE
                           WESTERN SECTION AT JACKSON



TOM GARY EWELL and                   )
                                                                       FILED
JAMES A. SMITH,                      )
                                     )
       Plaintiffs/Appellants,        )      Fayette Equity No. 8701 R.D.
                                     )
vs.                                  )
                                     )                               January 21, 1998
                                            Appeal No. 02A01-9608-CH-00178
ANNE HILL,                           )
                                     )
       Defendant/Appellee.           )
                                                                      Cecil Crowson, Jr.

                                                                       Appellate C ourt Clerk




            APPEAL FROM THE CHANCERY COURT OF FAYETTE COUNTY
                         AT SOMERVILLE, TENNESSEE




              THE HONORABLE HOMER W. BRADBERRY, SPECIAL JUDGE




For the Plaintiffs/Appellants:       For the Defendant/Appellee:

Terry C. Cox                         Charles M. Cary
Collierville, Tennessee              Bolivar, Tennessee



                                     AFFIRMED



                                     HOLLY KIRBY LILLARD, J.


CONCUR:


W. FRANK CRAWFORD, P.J., W.S.


DAVID R. FARMER, J.
                                              OPINION

        This is an action to set aside a tax deed. Plaintiffs/Appellants Tom Gary Ewell (“Ewell”) and

James A. Smith (“Smith”)1 appeal the trial court’s order dismissing the suit. We affirm.

        Ewell and Smith owned a certain parcel of real property as tenants in common. The State

of Tennessee listed this parcel in a complaint for delinquent taxes filed on March 19, 1990. Notice

sent to the owners referred to the property as “Map 180, Parcel 500.” Notice of tax sale sent to Ewell

was returned unsigned.2 Notice of sale sent to Smith was signed by Cynthia Gray.

        On March 7, 1991, a default judgment was entered against the owners of the property. The

order of default judgment noted that the owners were personally served with process and failed to

respond within thirty days. Eventually the parcel was purchased by Defendant/Appellee Anne Hill

(“Hill”) at a tax sale. Ewell and Smith then filed a complaint seeking to set aside the tax deed based

on lack of notice.

        The case was heard on March 7, 1996. The court reporter was delayed, and the plaintiffs

requested that the trial be postponed until the court reporter arrived. This request was denied, and

the trial proceeded without a court reporter. On March 20, 1996, the plaintiffs filed a Motion to

Reopen to Complete Record of Proof. Alternatively, the motion sought to have the court allow the

parties to submit statements of the testimony of witnesses for the court’s certification for the record.

        In a Final Decree rendered May 21, 1996, the trial court denied the plaintiffs’ motion and

dismissed their action. Responding to the plaintiffs’ allegations that they did not receive proper

notice, the trial court held:

        The presumption is that (Cynthia Gray) signed for and on behalf of Smith. In the
        instant case one of the property owners received notice of sale which is sufficient.

The trial court held further that the plaintiffs had no standing to assert that the description of the

property by means of maps on microfilm failed to comply with Tennessee Code Annotated § 67-5-

806 (1994).3 The trial court found that although the Fayette County Register’s office did not have


        1
            Smith was deceased during the pendency of the litigation.
        2
          Although the trial court’s order states that the notice was returned unsigned, the Appellants’
brief states that the “registered mail notice was signed for by one Belinda Hines.”
        3
            This provision states:

        (a) Where any county or municipality other than metropolitan governments has
        prepared or has had prepared property maps, which identify parcels of land within
        the area of that local government, which assign a number or other identifying symbol
        to such parcels and which show names of streets and public ways, and where such
a microfilm viewing machine, the plaintiffs could not assert this defense because the plaintiffs did

not seek the opportunity to view the maps. Finally, the trial court refused to rule that taxes on the

property paid by Rossville Savings Bank (“Bank”), the mortgage holder, inured to the benefit of the

plaintiffs. In fact, the trial court found that taxes were owed in addition to the amount paid by Bank,

leaving a balance still owed by the plaintiffs. From this decree, the plaintiffs appeal.

            On appeal, the plaintiffs allege that the trial court erred by denying their motion to

complete the record. They also appeal the trial court’s ruling that notice to Gray was sufficient to

establish notice to Smith and, ultimately, to Ewell. In addition, the plaintiffs contend that

recordation of the tax map on microfilm was ineffective since the Register’s office did not have a

microfilm viewing machine. Finally, they assert that the trial court erred by concluding that Bank’s

payments of taxes on the property did not inure to their benefit, and argue that they should be

credited for the amount of taxes paid by Bank.

       The plaintiffs’ first contention is that the trial court improperly denied their Motion to

Reopen to Complete Record of Proof and for Other Relief. The plaintiffs cite Rule 24(e) of the

Tennessee Rules of Appellate Procedure, which states:

            If any matter properly includable is omitted from the record, is improperly
       included, or is misstated therein, the record may be corrected or modified to conform
       to the truth. Any differences regarding whether the record accurately discloses what
       occurred in the trial court shall be submitted to and settled by the trial court
       regardless of whether the record has been transmitted to the appellate court. Absent
       extraordinary circumstances, the determination of the trial court is conclusive. If
       necessary, the appellate or trial court may direct that a supplemental record be
       certified and transmitted.

The plaintiffs argue that it is virtually impossible for this Court to exercise appellate review in the



       maps have been made a matter of public record and have been filed in the office of
       the county registrar, the parcel number or other identifying symbol which a specific
       parcel has been assigned on the official property identification map or maps shall be
       a sufficient description and identification of such property for purposes of
       assessment.

       (b) The state division of property assessment shall supervise the preparation,
       maintenance, revision and recording of all such property maps. It shall be the duty
       of the assessor to annually file a copy or microfilmed reproduction of such property
       maps, as currently revised, with the county register of deeds except in counties with
       a metropolitan form of government, who shall, without charge, accept, file, and
       preserve such copy or reproduction as a public record. Such copy or reproduction
       shall be filed on or before October 1 of each year, and shall reflect the status of
       property as of January 1.

Tenn. Code Ann. § 67-5-806.

                                                  2
absence of a factual record of the trial proceedings.

        Although appellate review is certainly more difficult in the absence of a complete record of

the trial proceedings, the plaintiffs are at fault for the lack of such a record. The appellant is

“responsible for furnishing the appellate court with a record that will enable that court to reach the

issues raised.” Word v. Word, 937 S.W.2d 931, 933 (Tenn. App. 1996). Rule 24(c) of the

Tennessee Rules of Appellate Procedure expressly provides for the filing of a statement of evidence

in the absence of a transcript:

        If no stenographic report, substantially verbatim recital or transcript of the evidence
        or proceedings is available, the appellant shall prepare a statement of the evidence
        or proceedings from the best available means, including the appellant’s recollection.
        The statement shall convey a fair, accurate and complete account of what transpired
        with respect to those issues that are the bases of appeal. The statement, certified by
        the appellant or the appellant’s counsel as an accurate account of the proceedings,
        shall be filed with the clerk of the trial court within 90 days after filing the notice of
        appeal. . . .

Under the Rule, the appellee, then, has the opportunity to file objections to the proposed statement

of the evidence, and the trial court resolves any disputes. Tenn. R. App. P. 24(c) and (e). The Rules

further state that if the appellant does not file a transcript or statement of the evidence or the

proceedings, the “appellant shall, within 15 days after the filing of the notice of appeal, file with the

clerk of the trial court and serve upon the appellee a notice that no transcript or statement is to be

filed.” Tenn. R. App. P. 24(d). This rule permits the appellee to prepare a transcript or statement

in the event that the appellant does not submit one. See Crouch v. Neal, Sumner Equity No. 86-313-

II, 1987 WL 12044, *2 (Tenn. App. June 10, 1987).

        In this case, the plaintiffs filed a Motion to Reopen to Complete Record of Proof and for

Other Relief. This motion included, alternatively, a request for the parties to submit statements of

the testimony of witnesses for the trial court’s certification. The plaintiffs, however, filed this

motion before the trial court rendered its decision. The purpose of a statement of the evidence is not

to reopen the proof or assist the trial court in rendering its decision, but to provide the appellate court

with a complete record once the trial court renders its decision and notice of appeal is filed. No

statement of the evidence or related motion was filed after the trial court’s final decision.

        The plaintiffs are responsible for the absence of a record of proof. Rule 24(c) entitles them

to prepare a statement of the evidence or proceedings. Tenn. R. App. P. 24(c). No such statement




                                                    3
of the evidence was filed within 90 days after the filing of the notice of appeal. Therefore, this issue

is without merit.

        The plaintiffs also appeal the trial court’s ruling on the merits of the case. A tax sale may

not be set aside “except by proof that the land was not liable to sale for taxes or that the taxes for

which the land was sold have been paid before the sale.” Tenn. Code Ann. § 67-5-2504(b) (1994).

The plaintiffs argue that the sale should be invalidated since the taxes were paid and since they did

not receive notice of the sale.

        Review of the trial court’s decision is de novo on the record with a presumption of

correctness of the trial court’s factual findings unless the preponderance of the evidence is otherwise.

Tenn. R. App. P. 13(d); Carvell v. Bottoms, 900 S.W.2d 23, 26 (Tenn. 1995). Our review is limited

to the contents in the record. According to the Rules of the Court of Appeals of Tennessee:

        No complaint of or reliance upon action by the trial court will be considered on
        appeal unless the argument thereon contains a specific reference to the page or pages
        of the record where such action is recorded. No assertion of fact will be considered
        on appeal unless the argument upon such assertion contains a reference to the page
        or pages of the record where evidence of such fact is recorded.

Rules of the Ct. of App. of Tenn. 6(b). “In the absence of a transcript or statement of the evidence,

we must conclusively presume that every fact admissible under the pleadings was found or should

have been found favorably to the appellee.” Leek v. Powell, 884 S.W.2d 118, 121 (Tenn. App.

1994); Lyon v. Lyon, 765 S.W.2d 759, 763 (Tenn. App. 1988).

        According to Tennessee Code Annotated § 67-5-2504(c):

           No suit shall be commenced in any court of the state to invalidate any tax title to
        land until the party suing shall have paid or tendered to the clerk of the court where
        the suit is brought the amount of the bid and all taxes subsequently accrued, with
        interest and charges as herein provided.

This suit was filed on November 29, 1993. The plaintiffs do not dispute the trial court’s finding that

“the taxes for the year 1993 had been due and payable since October 15, 1993.” This amount was

not paid by the Bank. Therefore, the plaintiffs have failed to comply with the requirements of

Tennessee Code Annotated § 67-5-2504(c).

        Compliance with Tennessee Code Annotated § 67-5-2504(c) is a prerequisite for filing a

suit to set aside a tax sale. See Young v. Little’s Unknown Heirs, 34 Tenn. App. 39, 54, 232
S.W.2d 614, 621 (1949); Lee v. Harrison, 32 Tenn. 603, 613, 270 S.W.2d 173, 177 (1954);

Burnett v. Williams, No. 01A01-9605-CH-00222, 1997 WL 13758, *3 (Tenn. App. Jan.16,


                                                   4
1997); but see Bass v. Wilkins, Madison Equity No. 1, 1989 WL 11736 (Tenn. App. Feb.15,

1989)4. Because the plaintiffs have failed to meet the procedural requirements, we do not reach

the issue of whether proper notice was given or whether plaintiffs should be credited for the

amount of taxes paid by Bank.

       The decision of the trial court is affirmed. Costs on appeal are taxed against the

Appellants, for which execution may issue if necessary.




                                      HOLLY KIRBY LILLARD, J.

CONCUR:



W. FRANK CRAWFORD, P. J., W.S.



DAVID R. FARMER, J.




       4
           Westlaw incorrectly cites this as a Court of Criminal Appeals case.

                                                 5